                Case 1:16-cv-05263-AKH Document 343 Filed 12/07/18 Page 1 of 4
                    Case 1:16-cv-05263-AKH Document 341 Filed 12/05/18 Page 1 of 4
CLEARY GOTTLIEB STEEN & HAMILTON LLP                                                             GEORGES.. CARY
                                                                                                 MITCHELL S DUPLER
                                                                                                                               BRANDON N AOM;INS
                                                                                                                               Pf!CHOLAS AMIN'
                                                                                                                                                                MORGAN L MULVEUON
                                                                                                                                                                DREW A NAVIKAS
                                                                                                 GIOVANNI P PREZIOSO           HAN! BASHOUR                     JOSHUA NIMlr.10
                                                                                                 U1CHAEL H KRIMM1NGER          JAVLOR H.. BATES                 MIJTIWA 00£:W'HOE
                                                                                                 LIATTHE.\\I O SLATER          ZACHARY BAUM"                    KAREH O'NEILL-OCASIO
                                                                                                DAVID I GELFAND                ELS8E1H BENNETT                 SAMUEL SHUlNAIJ PAR,_
                                                                                                t.llCHAEL A MAZ2:UCHI          GRANT A BERMANN                 JENNIFER E PAUL
                    2112 Pennsylvania Avenue, NW                                                 MARk W NELSON
                                                                                                R081t4 M. BERGEN
                                                                                                                               LINDEt, BERNHARDT
                                                                                                                               PRIYA L SHAo',IU
                                                                                                                                                               ROBIN RA8INOWll Z
                                                                                                                                                               l,U.RTINA RA ONEY
                                                                                                DEREK M BUSH
                     Washington, DC 20037-3229                                                  BRIAN BVRt,E
                                                                                                                               SAMUEL. H CHANG"
                                                                                                                               JILLIAN CHOU
                                                                                                                                                               RICK REDMOND
                                                                                                                                                               W BENJAMIN REESE
                                                                                                PAUL D t.lAROUAROT             LAURA K CONLEY                  IAJ.RKROHAH
                          T: +1202 9741500                                                      JEREMY CALSVN
                                                                                                LEAH BRANNON
                                                                                                                               EVEl?ETT I< CORAOR              MICHAEL RUTHENBERG
                                                                                                                               LISA U, DANZIG.                   MARSHALL
                          F: +1202 9741999                                                      UATTliEWO. SOLOMON
                                                                                                lti\THERINE MOONEY c'1uv~OLL
                                                                                                                               KATHERINE DENBV-
                                                                                                                               OLIVIA C ESPY
                                                                                                                                                               MICHAEL G SANOERS
                                                                                                                                                               WILLIAM SEG~l
                                                                                                PAUL R ST LAWqE~CE             BRANDON J FIGCi                 OMAR SERAGELDIN
                                                                                                ELAl~E EWING                   CHRISTOPHER M FITZPAT.RICk•     GARRETT 0, SHltlN
                          clearygottlieb.com                                                    NOWELL O BAMBERGER
                                                                                                KENNETH S. REINKER
                                                                                                                               RACH Et FRANK"
                                                                                                                               ALAN B. FAE.EDMAN
                                                                                                                                                               CAROLINE STANTOrt
                                                                                                                                                               SARAH M. STANTON
                                                                                                  AUIDUr1TJ'A.RTNE.AS,         Ale.XANDER GEOllGE GALICKI      C NICHOLAS STEER
                                                                                                KE,,,NETHL BACHMAN.JR          CAROLINE R GEIST BENITEZ'       ERIC C STEINHART
                                                                                                DANIEL 8. SILVER               V. NOAH ClMBEL                  CHARLES STERLING
                                                                                                RICHARD OE.C HltfDS            MELISSA GOHLll;E                RYAN SUGG
NEW YORK
                  USDCSDNY                                                    ROME              SA.RA 0. SCHOTLANO
                                                                                                WILLl,\M 8 MCGUl'iN Ill
                                                                                                                               REBECCA. F GREEN
                                                                                                                               DAVID GROTHOUSE
                                                                                                                               ANNE TITUS 111LBY
                                                                                                                                                               t,ICOLETATZ
                                                                                                                                                               TARA LYNfl TAVERNIA
                                                                                                JOHil S l.1A.GNEV                                              ZACH TSCHIDA.
PARIS                                                                        MILAN              MARK LEDDY                     CHRISTOPHER J, HILOEBRAtJO      CATHERINE URFER
                  DOCUMENT                                                                      JOtiN C, MURPHY, JR
                                                                                                DAVID M, BECKER
                                                                                                                               EILEEN HO
                                                                                                                               RIC HARO HUSE,R
                                                                                                                                                               Ct1RISTOPHER A WETZEL
                                                                                                                                                               J1MW//IITERltlO'
BRUSSELS                                                                ONG KONG                                                                                             xu•
                I ELECTRONICALLY FILED
                                                                                                JA.NET L WELLER                JAMES HUNSBERGER                HUA.tlfllNG
                                                                                                LIN04 J SOLDO                  PHILLIP l. HURST                JEANUE•PALOMA ZElMATI
                                                                                                  HltlOIICOUHSH                BRENDAN JORDAN                    J,HOCIJ,TU
LONDON                                                                      BEIJING             W, RICHARD 8iOST'lUP           ORIAN KESTEN'

               I DOC#:
                                                                                                                               BUOOYKHAN
                                                                                                ICATI-ILEEN'WAAD BRAOISli
                                      B                                                                                        PATRICK D. KIBBE
                                                                       ENOS AIRES               STEVEN J. KAISER
                                                                                                                               ANDREW I,., KLINE
FRANKFURT                                                                                       CUNZHF:N liUAt1G••
                                                                                                                               JOHU F.1(02AI(


                                         1'klzltt
                                                                                                MACEV LEVINGTON                                               • At1m1tled on1y,lo a b3, othe,

COLOGNE
                 DAJ'E FILED:                                           SAO PAULO
                                                                                                JOl-tN P. MCGILL JR
                                                                                                                               NATHAHAEL f. KURCA8
                                                                                                                               GRACE l(URLAND
                                                                                                                               ALEXIS RB LAZOA
                                                                                                                                                               than that ol ttie D,st11ctot
                                                                                                                                                               Co'11J10ra Wo, 1,;1ng ,mde"r 111e
                                              l     1     ·             ABU DHABI               I-AATTH£W I 8ACHRACI(          CHIH'fELU K LEE                 .sui,erv,t;,oncl pnrv.:,Plll!l:df
                                                                                                LARRY·WORK DEMBOWSKI           BRAHDON LEVEY                   1ne Washmgtvn -,thee
MOSCOW                                                                       SEOUL
                                                                                                ALEXIS COLLltlS
                                                                                                CARL F ElAIQHOLZ.
                                                                                                                               N1COLE"S LIM
                                                                                                                               CARL LAWRENCE MALM            • Sr,ec,al Lllga1 COn!;ullan;,
                                                                                                PATRICK FUI.LER                MEREDITH LEIGH MANN             qualihea •nth~ Peopie's
                                                                                                SAtF I. SHAH t.40HAMMEO        TANtlER W MATHISQ.N             Rep.it1l1c vr Ct'l,na
                                                                                                  UNIOIIATTOAHliVI             ADAM MOTIWALA

                           D: +I   202-974-1752
                          nbamberger@cgs h.com




         VIAECF

         Hon. Alvin K. Hellerstein
         United States Courthouse·
         Southern District of New York
         500 Pearl Street, Room 1050
         New York, New York 10007

                                                                                     December 5,201



                         Re:         FrontPoint Asian Event Driven Fund, L.P. v. Citibank N.A.,
                                     No. 16-cv-05263 (AKH) (S.D.N.Y.)

         Dear Judge Hellerstein:

                       On behalf of The Hongkong and Shanghai Banking Corporation, Ltd. ("HBAP"),
        we write to draw the Court's attention to Judge Kaplan's recent decision in Dennis v. JPMorgan
        Chase & Co., No. 16-cv-6496 (LAK), 2018 WL 6169313 (S.D.N.Y. Nov. 26, 2018) ("Dennis")
        (attached as Exhibit A), as further authority in support of its Motion for Reconsideration or,
        Alternatively, Certification for Interlocutory Appeal filed on October 18, 2018 in this case. 1



        1 The
               "Singapore Banks" - Defendants DBS Bank Ltd, Oversea Chinese Banking Corporation Limited and United
        Overseas Bank Limited - have authorized counsel for HBAP to state that they join in the arguments set forth herein
        in further support of their Motion for Reconsideration, ECF No. 306. Unless otherwise specified, defined tenns
        have the same meaning as in HBAP's Opening Brief, ECF No. 304.


                        Cleary Gottlieb Steen & Hamilton LLP oran affiliated entity has an office in each of the cities listed above.
         Case 1:16-cv-05263-AKH Document 343 Filed 12/07/18 Page 2 of 4
                                                                2 of 4
        Case 1:16-cv-05263-AKH Document 341 Filed 12/05/18 Page
Hon. Alvin K. Hellerstein
December 5, 2018
Page2
                                                                                                 ffs in
                 Dennis, a case filed on behalf of some of the same entities that are plainti
                                                                              ark called   the  Bank   Bill
this case, and by the same counsel, also concerns aµ interest rate benchm
                                                                         Offered Rate ("SIBOR"),
Swap Rate ("BBSW"). BBSW is similar to the Singapore Interbank
                                                                    Singap ore. One of HBAP 's
except that it is set by a panel of banks in Australia, rather than
                                                                                contributirjg panel for
affiliates, HSBC Bank Australia Limited ("HBAU'') was a member ohh·e
                                                                                In Dennis, the
BBSW in Australia, just as HBAP contributed to the SIBOR benchmark.
                                                                    on substa ntially -the ~anie bases as
plaintiffs alleged that personal jurisdiction existed over HBAU
                                                                          the  existen   ce of a foreign
the plaintiffs in this case asserted jurisdiction over HBAP - including
                                                                                  BBSW-based
 conspiracy (in this case, in Australia) involving some members who traded
                                                              13, at *8. Simila  r to HBAP 's
 derivatives in the United States. Dennis, 2018 WL 61693
                                                                           it did  not  trade1 any interest
 declaration in this case, HBAU submitted a declaration in Dennis that
                                                                               :"beiicnrrianfin the U.S.
 rate or foreign exchange products whose prices were btised on tne- BBSW
                                                                               having traded BBSW
 or with U.S. counterparties. The Dennis plaintiffs, for their part, alleged
                                                                          a pricing   component of
 derivatives in the U.S. with certain panel banks, and that BBSW was
                                                                          *5-6.
 derivatives traded globally, including in the United States. See id. at
          '
               In addressing a motion to dismiss the complaint in Dennis, Judge Kaplan
                                                                        a result of HBAP 's motion
addressed certain of the issues that are currently before this Court as
for reconsideration.
                                                                                               to be
                 First, the court held that for personal jurisdiction over a foreign defendant
                                                                           conduct must have been
 premised on a conspiracy directed at the United States, the "defen dant's
 'expressly aimed ' at the forum." Id. at *54; cf. Opening Br. at 9-10.

                 Second, the court held that the mere fact that manipulation of the BBSW
                                                                        in the United States was not
 benchmark could be expected to have an effect on derivatives traded
                                                                         conduct at the United
 sufficient to establish that foreign defendants "expressly aimed" their
                                                                            Kaplan explained:
 States. See Dennis, 2018 WL 6169313, at *54-5 5. Specifically, Judge

                 There are no allegations that the Foreign Defendants expressly
                 aimed their conduct at the forum - just that they expressly aimed
                 their conduct at counterparties to BBSW-Based Derivative
                 transactions around the world, some of whom happened to be in the
                 United States. Plaintiffs' allegations that the United States was a
                 substantial market for BBSW-Based Derivatives speak only to the
                 foreseeability of the effect of the Foreign Defen dants' conduct in the
                 United States. Such contacts are therefore too 'random, fortuitous,
                  [and] attenuated' to be a basis for the Court' s exercise of personal
                 jurisdiction over Foreign Defendants.
                                                                            the theory also put
  Id. at *55 (citation omitted). This conclusion amounts to a rejection of
                                                                             t for SIB OR derivatives
  forward by Plaintiffs in this case that the existence of an affected marke
                                                                               ore-based conduct was
  "in the United States and elsewhere" is sufficient to establish that Singap
                                                                             at 10-13.
  directed at the U.S. forum. Compare Opp. Br. at 3, 9 with Opening Br.
       Case 1:16-cv-05263-AKH Document 343 Filed 12/07/18 Page33ofof4 4
        Case 1:16-cv-05263-AKH Document 341 Filed 12/05/18 Page
Hon. Alvin K. Hellerstein
December 5, 2018
Page 3

                Third, Judge Kaplan necessarily rejected the argument that trading of derivatives
in the United States by a small number of co-conspirators subjected all co-conspirators to
personal jurisdiction here. In Dennis, plaintiffs ' theory of conspiracy relies on Morgan Stanley
and Macquari e's trading of BBSW-based derivatives in the United States with plaintiffs to tie the
alleged Australia-based manipulation to the United States, just as JPMorgan and Citigroup ' s
trading is alleged to have done in this case. See Dennis, 2018 WL 6169313, at *6. The court
held, however, that "the relationship between the defendant and the forum must have arisen 'out
of contacts that the "defendant himself,"' as opposed to the plaintiff or third parties, created with
the forum," id. at *54, and "[t]hat plaintiffs and the purported class members were in the United
 States and suffered from diminished returns on their BBSW-B ased Derivatives transactions does
 not serve to connect the Foreign Defendants to the United States for jurisdictio nal purposes," id.
 at *55. See also Opening Br. at 9-10.

                Notably, the court in Dennis held itself to be bound by the Second Circuit's
decision in Charles Schwab Corp. v. Bank of America Corp., 883 F.3d 68, (2d Cir. 2018)-
which it recognized involved alleged manipula tion that "was indeed motivated in part by
financial incentives" similar to what is alleged here, Dennis, 2018 WL 6169313, at *53 - to
conclude that it lacked personal jurisdictio n "whether through the Foreign Defendan ts' direct
transactions in BBSW-B ased Derivatives with plaintiffs or through a conspiracy theory of
jurisdiction," id.

                Dennis involves facts and theories of liability that are on all fours with the
arguments raised in HBAP's motion for reconsideration. There, as here, the plaintiffs sought to
bring foreign defendants alleged to have manipula ted a foreign benchmar k before the court based
on insufficient allegations of a merely foreseeable impact on derivatives traded in the United
States by certain alleged co-conspirators. There, as here, the plaintiffs failed to plead that foreign
defendants directed their conduct at the United States other than in the most general sense that
manipulation of financial benchmarks might be expected to impact the United States and other
major financial markets. As in Dennis, this Court should hold on reconsideration that the lack of
any allegations that HBAP directed its conduct at the U.S. forum - particularly in light of its lack
of any relevant derivatives transactions in this forum - precludes the exercise of personal
jurisdiction.

                 At a minimum, Dennis supports HBAP's motion to certify the decision in SIBOR
 1! on personal jurisdiction for-interlocutory appeal. HBAP and HBAU are affiliated companies
 that were subject to virtually identical jurisdicti onal allegations in this case and in Dennis. and
 that- if this Court were to decline reconside ration- would be subject to irreconcilable rulings on
 personal jurisdiction. See 28 U.S.C. § 1292(b) (certification where "substant ial ground for
 difference of opinion"); In re A2P SMS Antitrust Litig., No. 12-CV-2656 (AJN), 2015 WL
 876456, at *2 (S.D.N.Y. Mar. 2, 2015) (substantial grounds for difference of opinion where
 "there is conflicting authority on the issue") (quoting Capital Records. LLC v. Vimeo. LLC, 972
 F. Supp. 2d 537,551 (S.D.N.Y. 2013). Appellate review of these inconsistent resolution s
 concerning the legal sufficiency of materially-identical allegations would facilitate the resolution
 of these claims by allowing HBAP (and HBAU) to correctly price the likelihood of success in
 these cases, and would promote efficiency by avoiding the need to fully litigate this case through
        Case 1:16-cv-05263-AKH Document 343 Filed 12/07/18 Page 4 of 4
       case 1:16-cv-05263-AKH Document 341 Filed 12/05/18 Page 4 of 4
Hon. Alvin K. Hellerstein
December 5, 2018
Page4

discovery before obtaining appellate review of a legal question that would be in dispute among
the judges of this District.

                                                   Respectfully submitted,

                                                   1/J1f).                      ..,
                                                   Nowell D. Bamber er

Enclosure

cc:    All counsel of record. (via ECF)
